COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      James Jackson III v. The State of Texas

Appellate case number:    01-15-00330-CR

Trial court case number: 1359103

Trial court:              248th District Court of Harris County

          A jury found appellant, James Jackson III, guilty of the felony offense of aggravated
sexual assault and assessed punishment at confinement for sixty years. Appellant’s appointed
trial counsel filed a notice of appeal on appellant’s behalf and filed a motion to withdraw, which
the trial court granted. The trial court then found that appellant was indigent and appointed Emily
Detoto to represent appellant on appeal. Appellant’s brief was due to be filed in this appeal on
August 27, 2015.
        On August 26, 2015, Robert L. Sirianni, Jr., representing that appellant “recently retained
the firm Brownstone, P.A. and Robert L. Sirianni, Jr.” to represent appellant on appeal, filed a
motion requesting an extension of time to file appellant’s brief. However, no designation of new
lead counsel, motion for leave to withdraw, or motion to substitute counsel has been filed in
compliance with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.1(c) (setting out
requirements for designation of new lead counsel on appeal), 6.5 (setting out requirements for
motion for leave to withdraw as counsel and substitution of counsel on appeal). Accordingly, we
dismiss the motion for extension of time to file appellant’s brief filed by Robert L. Sirianni, Jr.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: September 15, 2015